Citation Nr: 0303282	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  97-29 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right heel stress fracture, from the initial 
grant of service connection.  

2. Entitlement to a rating in excess of 10 percent for 
residuals of a left heel stress fracture, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1965 to February 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 decision by the RO 
which, in part, granted service connection for residuals of a 
fracture of the right and left heel, and assigned a 10 
percent evaluation for each disability, effective from 
October 11, 1996, the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(2) (2002).  The Board remanded the appeal to the 
RO for additional development in November 1998 and March 
2001.  


REMAND

In March 2001, the Board remanded the appeal to the RO to 
determine the current severity of the veteran's service-
connected bilateral heel disability.  As indicated in the 
remand, the veteran also has additional nonservice connected 
disabilities of both feet, to include multiple surgeries on 
several toes, apparently due to rheumatoid arthritis.  The 
evidentiary included conflicting medical opinions as to the 
etiology of the veteran's foot complaints.  As a clear 
picture of the current state of the service-connected 
bilateral heel disability could not be ascertained from the 
evidence then of record, the Board remanded the appeal for 
another examination.  The Board specifically requested that 
an examination be conducted by a rheumatologist, and that the 
examiner distinguish, if possible, any concomitant foot 
symptomatology from the service-connected bilateral heel 
stress fractures.  

While the veteran was examined by a rheumatologist in 
September 2002, the examination, as a whole, was not 
responsive to the Board's directives and did not provide 
sufficient information to evaluate the degree of impairment 
of the service-connected bilateral heel stress fractures, 
alone.  Moreover, the examiner did not offer any discussion 
or opinion as to what part, if any, the nonservice connected 
foot disabilities contributes to the overall impairment of 
the veteran's feet.  

In short, the Board seeks to obtain sufficient medical 
information to evaluate the degree of impairment caused by 
the bilateral heel stress fractures, alone.  The September 
2002 rheumatology report did not address the questions posed 
in the earlier remand, and as such, is inadequate for Board 
purposes.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance. 

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all VA and non-VA medical 
care providers who treated him for his 
right and left heel disabilities since 
September 2002.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  

2.  The claims file and a copy of this 
remand should be forwarded to the VA 
rheumatologist who examined the veteran 
in September 2002.  The rheumatologist 
should review the record and render an 
opinion as to the current severity of the 
bilateral heel disability, alone.  The 
rheumatologist should dissociate, if 
possible, any co-existing complaints and 
findings from the service-connected heel 
stress fractures.  If this is not 
feasible, the examiner should so state 
and indicate the reasons.    

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the rheumatologist provided all medical 
findings necessary to rate the bilateral 
heel disability and included an adequate 
response to the specific opinions 
requested.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the report does 
not include the specific information 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case for all evidence received since the 
previous SSOC issued in November 2002, 
and given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


